Citation Nr: 1106376	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  
The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In November 2010, the appellant and her daughter testified during 
a hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In that 
case, it was noted that, in general, 38 U.S.C.A. § 5103(a) notice 
for a dependency and indemnity compensation (DIC) case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  Such notice has not yet been provided to the appellant 
and should be provided to her.
The appellant contends that during service the Veteran was 
exposed to Agent Orange that caused his lupus, which, according 
to the death certificate was partly due to result in the 
Veteran's death.  In a March 2007 letter, R. A. Moore, III, M.D., 
stated that it was felt that the Veteran's lupus may have been 
associated with the Veteran's exposure to Agent Orange.  However, 
Dr. Moore did not provide a basis for his conclusion, to include 
a discussion of the Veteran's relevant medical history or 
pertinent medical literature.  Hence, the Board finds a remand is 
warranted to obtain such information from Dr. Moore and obtain a 
VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that provides (1) a 
statement of the conditions for which a 
Veteran was service-connected at the time of 
his death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected in accordance with 
Hupp, supra.

2.  Contact Dr. Moore, as noted above, and 
request that he provide a basis for his 
conclusion from his March 2007 letter, to 
include a discussion of the Veteran's medical 
records and relevant medical literature that 
was used to form his opinion. 

3.  Thereafter, the RO/AMC should arrange for 
a VA medical opinion as to whether it is at 
least as likely as not (50 percent or greater 
probability) that the lupus which was due in 
part to the Veteran's death, was due to 
exposure to Agent Orange or is otherwise 
related to service.

The examiner must review the claims folder 
and the pertinent medical records contained 
therein.  A rationale for all opinions 
expressed must be provided.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant should 
be furnished a supplemental statement of the 
case. An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


